Case: 13-30483      Document: 00512518188         Page: 1    Date Filed: 01/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 13-30483
                                                                                   FILED
                                                                            January 31, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GWENDOLYN M. WALKER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CR-319-1


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit
Judges.
PER CURIAM: *
       Gwendolyn Walker appeals her sentence of 12 months of imprisonment,
imposed following her guilty-plea conviction for bankruptcy fraud. See 18
U.S.C. § 157. She argues that the district court failed to properly consider the
18 U.S.C. § 3553(a) factors and disregarded her history and personal
characteristics in setting the sentence above the guidelines range. She raises


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30483     Document: 00512518188     Page: 2   Date Filed: 01/31/2014


                                  No. 13-30483

these issues for the first time on appeal and we, therefore, review only for plain
error. See United States v. Juarez, 626 F.3d 246, 253-54 (5th Cir. 2010).
      In imposing Walker’s sentence, the district court clearly referenced the
§ 3553(a) factors. The district court first noted three purposes of sentencing,
matching certain of the § 3553(a) factors.       Specifically, the district court
outlined the need to protect society from the crimes of the individual, punish
the offender, and deter others contemplating similar offenses.                See
§ 3553(a)(2)(A), (B), (C). The district court then noted generally abuses to the
bankruptcy system and the need to deter such fraud. See § 3353(a)(2)(B).
Further, the district court stated that it selected the sentence “after
considering the factors contained in 18 U.S.C. [§] 3553 pertaining to your
history, your personal characteristics, as well as your involvement in the
instant offense.” See § 3553(a)(1), (a)(2)(A). The district court found that
Walker engaged in the offense despite the fact that she earned a “decent”
salary, that she had four prior bankruptcy filings and thus was not an
unsophisticated participant in bankruptcy proceedings, and that she had
shown a “pattern of fraudulent behavior” in her dealings with the Bankruptcy
Court, the Internal Revenue Service, and her creditors. See § 3553(a)(2)(A)
and (C).
      Walker has failed to show that the district court gave significant weight
to an improper or irrelevant factor, that it failed to account for a factor that
should have received significant weight, or that it made a clear error of
judgment. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
Walker has shown no clear or obvious error as to the district court’s
consideration of the § 3553(a) factors. See Gall v. United States, 552 U.S. 38,
51 (2007); Juarez, 626 F.3d at 254. Her challenge to her sentence amounts to
no more than a disagreement with the district court’s balancing of the § 3553(a)



                                        2
    Case: 13-30483    Document: 00512518188     Page: 3   Date Filed: 01/31/2014


                                 No. 13-30483

factors, an analysis which the district court was in a better position than this
court to perform and to which we accord great deference. See United States v.
Hernandez, 633 F.3d 370, 375 (5th Cir. 2011).
      As to the increase to 12 months of imprisonment from the top of the
guidelines range of six months, this court has upheld variances and departures
greater than the six-month increase to Walker’s sentence, See United States v.
Brantley, 537 F.3d 347, 349 (5th Cir. 2008); United States v. Jones, 444 F.3d
430, 433, 441-42 (5th Cir. 2006); United States v. Smith, 417 F.3d 483, 492 (5th
Cir. 2005); United States v. Daughenbaugh, 49 F.3d 171, 174-75 (5th Cir. 1995).
The district court acted within its discretion in imposing Walker’s sentence.
See Hernandez, 633 F.3d at 375. The decision of the district court is thus
AFFIRMED.




                                       3